Title: From George Washington to Major General Artemas Ward, 17 November 1775
From: Washington, George
To: Ward, Artemas



Sir,
Cambridge Novr 17th 1775.

As the Season is fast approaching when the Bay between us and Boston will, in all probability be close shut up, thereby

rendering any movement upon the Ice as easy as if no Water was there—and, as it is more than possible that General Howe, when he gets the expected reinforcements will endeavour to relieve himself from the disgraceful confinement in which the Ministerial Troops have been, all this Summer; common prudence dictates the necessity of guarding our Camps wherever they are most assailable; for this purpose, I wish you, Genl Thomas, Genl Spencer, & Colo. Putnam to meet me at your Quarters to morrow at Ten O’clock, that we may examine the Ground between your Work at the Mill & Sewells point, & direct such Batteries as shall appear necessary for the Security of your Camp, on that side to be thrown up, without loss of time.
I have long had it upon my Mind that a successfull attempt might be made, by way of surprize, upon Castle William—from every acct there are not more than 300 Men in that place; the Whale Boats therefore which you have, & such as could be sent to you, would easily transport 800 or 1000, wch, with a very moderate share of conduct and spirit might, I should think, bring off the Garrison, if not some part of the Stores—I wish you to discuss this Matter (under the Rose) with Officers of whose judgment & conduct you can rely—something of this sort may shew how far the Men are to be depended upon—I am with respect Sir Yr Most Obedt H. Servt

Go: Washington

